Citation Nr: 0637786	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
PTSD.  

The veteran was scheduled for an August 2004 Board hearing 
but did not appear; his hearing request is considered 
withdrawn.  The Board remanded the case to the RO for further 
development in July 2005.  Development has been completed and 
the case is once again before the Board for review.

In a February 2006 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
generalized anxiety disorder.  The matter is referred to the 
RO for further action.  The Board notes that in the December 
2006 supplemental statement of the case, it appears that the 
RO determined that general anxiety disorder was not shown to 
have been incurred in service.  It does not appear that 
appropriate due process was afforded the veteran.  See 
38 C.F.R. §§ 19.25, 19.31(a) (2006) (In no case will a 
supplemental statement of the case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the statement of the case.).  The 
RO should ensure that the veteran is provided with 
appropriate notice regarding service connection for 
generalized anxiety disorder and notice of his appellate 
rights.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD etiologically 
related to active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In December 2002 and August 2005 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical and personnel records, VA 
treatment records, and a VA examination have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The veteran is seeking service connection for PTSD.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include adequate PTSD symptomatology and a sufficient 
claimed in-service stressor), [2] credible supporting 
evidence showing that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  See 38 C.F.R. § 3.304(f) 
(2006).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006). No further development or corroborative 
evidence is required, if the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." Id.  If, however, VA determines that the 
veteran did not engage in combat with the enemy or that his 
alleged stressor is not related to combat, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  Corroboration of every detail, 
including the veteran's personal participation is not 
required; rather the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure. Suozzi v. Brown, 10 Vet. App. 307 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that a veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), 
and personal participation in rocket attacks while stationed 
in Vietnam.) 

Service medical records give no indication of any psychiatric 
problems during service.  On his January 1968 enlistment 
examination, the veteran denied having depression or 
excessive worry, but noted having nightmares and trouble 
sleeping.  On his January 1972 separation examination, the 
veteran denied having depression or excessive worry and 
denied having nightmares and trouble sleeping. 

The veteran's Form DD 214 shows that he received the Republic 
of Vietnam Campaign Medal, the Vietnam Service Medal, and two 
Bronze Service Stars among other awards and decorations for 
service.  Service personnel records show that the veteran 
served as a munitions specialist.  He served in the Republic 
of Vietnam from May 1969 to August 1969 and in Thailand from 
August 1969 to April 1970.  The veteran's service personnel 
records do not confirm that he was engaged in combat with the 
enemy, nor do such records confirm the claimed stressors in 
this case.  

The veteran has identified both combat-related stressors and 
a non-combat-related stressor based on personal assault.  
During a January 2003 VA psychological evaluation, the 
veteran indicated that he was a munitions specialist, and 
that he stored and handled bombs, rockets, and napalm.  The 
veteran described witnessing a rocket attack on the airport 
when he first landed in Vietnam, and described landing on the 
wrong airstrip.  He also stated that there was a rocket 
attack on an ammunition dump in Da Nang.  He indicated that 
rockets flew over his head, and noted that he could have been 
right there.  He indicated that they had to clean up the area 
after the attack.  He also described an incident where he was 
attacked at a bus station in California while in the Air 
Force.  The physician described the veteran's level of combat 
exposure as low.  The veteran was assessed with minimal 
symptoms of PTSD.  There is no indication that an actual 
diagnosis of PTSD was made at that time as required by 38 
C.F.R. § 4.125(a).   

In a July 2004 lay statement, the veteran described the 
personal assault in California that occurred while on leave 
in December 1968.  The veteran indicated that he heard a car 
screech to a halt while walking to the bus station and was 
then hit in the face by someone.  He indicated that he talked 
to a police officer after the incident.  The veteran 
submitted an old photograph which appears to show an injury 
to the face. 

The claims file was reviewed in conjunction with a January 
2006 VA examination.  The veteran identified stressors 
related to rocket attacks and a personal assault.  He 
described being exposed to frequent rocket attacks, and 
described feeling claustrophobic and panicky during these 
incidents.  He stated that he never had a weapon, and was 
never injured or wounded himself.  The veteran became visibly 
upset and panicky when he described the incident in 
California when he was mugged while on leave.  The examiner 
noted that the veteran was very anxious during his mental 
status examination.  The examiner indicated that the 
veteran's identified stressors did not seem to meet the 
criteria for PTSD symptomatically.  The veteran did not have 
nightmares and he denied avoidance responses, symptoms of 
hyper vigilance, and startle responses.  He stated that he 
did not dwell on his experiences, was not afraid to be 
mugged, and had visited California again without problems or 
recurrence.  The examiner stated that the veteran did seem to 
meet the criteria for anxiety.  The veteran had described 
being a constant worrier.  The examiner assessed the veteran 
with chronic sleep problems and other symptoms limited to 
symptoms of general anxiety disorder and sleeping 
difficulties related to anxiety.  The veteran was diagnosed 
with generalized anxiety disorder in accordance with the DSM-
IV criteria.  The examiner noted that the veteran did not 
meet the criteria for PTSD; but stated that he evidently 
started having his anxiety disorder when he joined the 
military and that his sleeping problems started at that time.  
The veteran had reported chronic problems with sleep in 
service and since then.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no confirmed diagnosis of PTSD 
which conforms to the DSM-IV criteria as required by 38 
C.F.R. § 4.125(a).  Further, service medical records do not 
reflect any psychiatric problems in service.  No medical 
evidence links any PTSD symptomatology to any described in-
service stressors.  Therefore, the Board finds that the 
record does not demonstrate that the veteran has a diagnosis 
of PTSD that is etiologically related to service. 

C.  Conclusion

The veteran does not have a current diagnosis of PTSD, and 
the record provides no competent medical evidence linking his 
claimed in-service stressors to a current diagnosis of PTSD.  
Therefore, the Board concludes the preponderance of the 
evidence is against the veteran's claim.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


